— Appeal from an order of the Supreme Court, Oneida County (Anthony F. Shaheen, J.), entered November 21, 2011 in a personal injury action. The order, upon reargument, reaffirmed a prior order granting the cross motions of defendants Rome Youth Hockey Association, Inc., Whitestown Youth Hockey Association, Inc., Mark Wilbur and Christin Wilbur for summary judgment on their cross claims for contribution against defendant Matthew Ricci.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and the cross motions of defendants Mark Wilbur and Christin Wilbur and defendants Rome Youth Hockey Association, Inc. and Whites-town Youth Hockey Association, Inc. for summary judgment on their cross claims for contribution against defendant Matthew Ricci are denied.
Same memorandum as in Pink v Ricci (100 AD3d 1446 [2012]). Present — Smith, J.P, Fahey, Sconiers, Valentino and Whalen, JJ.